10/04/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0350


                                          DA 21-0350
                                                                       FILED
 IN RE THE MARRIAGE OF:
                                                                        OCT 0 4 2021
                                                                      Bowen Greenwood
 DAVINA ATTAR-WILLIAMS,                                             Cleric of Supreme Court
                                                                       State of iviootana


              Petitioner and Appellant,
                                                                  ORDER
       and

 STEVEN THOMAS WILLIAMS,

              Respondent and Appellee.


       On September 14, 2021, Appellant moved for extension of time to file her opening
brief and to transfer all transcripts from DA 20-0460, Marriage of Williams. Appellant
indicated that Appellee opposes this motion. However, Appellee has not filed a response
and the time to do so has now run.
       Therefore, upon consideration of Appellant's motion for extension of time and to
transfer transcripts,
       IT IS HEREBY ORDERED that Appellant's opening brief shall be filed on or
before November 3, 2021.        The Clerk is directed to transfer the transcript frorn
DA 20-0460, Marriage of Williams, to the captioned matter.
                    `r1-.
     DATED this       -day of October, 2021.
                                                 For the Court,




                                                              Chief Justice